 In the Matter of TYGART SPORTSWEAR COMPANY AND MACLARENSPORTSWEAR CORP.andDISTRICT 50, UNITED MINE WORKERS OFAMERICACase No. 6-C-1015.Decided May 13,19118Mr. W. G. Stuart Sherman,for the Board.Guthrie, PiercectBlakeney,byMr. W. S. Blakeney,of Charlotte,N. C., for the respondents.Mr. Pat Mingarelle,of Fairmont, W. Va., for the Union.DECISIONANDORDEROn March 13, 1947, Trial Examiner A. Bruce Hunt issued his Inter-mediate Report in the above-entitled proceeding, finding that the re-spondents had engaged in and were engaged in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.'Thereafter, the respondents filedexceptions to the Intermediate Report and a brief, and requested oralargument.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-manpanel consisting of the undersigned Board Members.*The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed. The rul-ings are hereby affirmed.The respondents' request for oral argumentis hereby denied.The Board has considered the Intermediate Report,the respondents' exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the modifications hereinafter setforth.'Those provisions of Section 8 (1) and(3) of the National Labor Relations Act, whichthe Trial Examiner found were violated herein,are continued in Section 8 (a) (1) andSection 8(a) (3) of the Act,as amendedby the LaborManagement Relations Act, 1947."Chairman Herzog andMembersMurdock and Reynolds.77 N. L. R.B., No. 98.788856-49-vol 77-10613 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe agree with the Trial Examiner that the respondents have inter-fered with, restrained, and coerced their employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.We do not, how-ever, adopt the Trial Examiner's conclusions concerning the speechesmade by S. R. Lerner and James D. Garvey on June 13 and 14, 1946.The Trial Examiner found that these speeches were violative of Section8 (1) of the Act, because they were part of a coercive course of conduct,and because they contained certain statements concerning the re-spondents' "open-shop" policy which the Trial Examiner interpretedas an anticipatory refusal to bargain concerning the union securityissue.We disagree with this interpretation and find that the state-ments in question did not evince a fixed determination not to bargain onthe subject of union security.2We also disagree with the Trial Ex-aminer's theory that the speeches, which otherwise consisted only ofargument and opinion, acquired a coercive character because the re-spondents had on other occasions by their actions and statementsviolated Section 8 (1) and (3) of the Act .-3ORDERUpon the entire record in the case, and pursuant to Section 10 (c)Gf the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the respondents, Tygart Sports-wear Company and MacLaren Sportswear Corp., Elkins, West Vir-ginia, and their officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in District 50, United Mine Workersof America, or in any other labor organization, by laying off or refus-ing to reinstate any of their employees or in any other manner dis-criminating in regard to their hire or tenure of employment or anyterm or condition of their employment; and(b) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform labor organizations, to join or assist District 50, United MineWorkers of America, or any other labor organization, to bargain col-lectively through representatives of their own choosing, or to engagein concerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersignedfinds will effectuate the policies of the Act :2 SeeMatter of M T Stevens & Sons Company,68 N L R B 229 Cf.Matter of Berg-mann's,Inc, 71 NL R. B. 1020.Matter of JnhueCohend/h/a Comas ManufacturingCompany,59 N L R. B 208;Matter of Cameron Can Machinery,57 N L. R B. 1768.3SeeMatter of The Batley Company, 75N L R B 941. TYGART SPORTSWEAR COMPANY615(a)Offer Herbert Weese immediate and full reinstatement to hisformer or a substantially equivalent position, without prejudice tohis seniority or other rights or privileges;(b)Make whole Herbert Weese, Ollie Valentine, Virginia Hewitt,and Mabel Wheeler for any losses of pay they may have suffered byreason of the respondents' discrimination against them, by payment toeach of them of a sum of money equal to the amount which he normallywould have earned as wages during the following periods :Herbert Weese : from November 15, 1945, to the date of the re-spondents' offer of employment;Ollie Valentine : from November 30, 1945, to the date of her rein-statement ;Virginia Hewitt : from November 26, 1945, to the date of her rein-statement ;Mabel Wheeler : from November 27, 1945, to the date of her rein-statement;less his net earnings during such period;(c)Post at their plant in Elkins, West Virginia, copies of thenotice attached hereto, marked "Appendix A." 4 Copies of said notice,to be furnished by the Regional Director for the Sixth Region, shall,after being duly signed by the respondents' representative, be postedby the respondents immediately upon receipt thereof, and maintainedby them for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the respondents to insurethat said notices are not altered, defaced, or covered by any othermaterial ;(d)Notify the Regional Director for the Sixth Region in writing,within ten (10) days from the date of this Order, what steps therespondents have taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,4 In theevent that this Order is enforced by decree of a Circuit Court of Appeals, thereshall be insertedin the notice, before the words, "A DECISION AND ORDER," thewords,"A DECREE OF THE UNITED STATES CIRCUIT COURT OF APPEALSENFORCING." 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDto form labor organizations, to join or assist DISTRICT 50, UNITEDMINE WORKERS OF AMERICA, or any other labor organization, tobargain collectively through representatives of their own choos-ing, or to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection.WE HAVE CHANGED the plant rule which prohibited union activi-ties by employees within the plant so that our employees are nowfree to engage in such activities on our premises during theirnon-working time.WE, WILL OFFER to Herbert Weese immediate and full reinstate-ment to his former or a substantially equivalent position withoutprejudice to any seniority or other rights or privileges previouslyenjoyed.WE WILL MAKE WHOLE the following employees for any lossesof pay they may have suffered as a result of the discriminationagainst them :Herbert WeeseOllieValentineVirginia HewittMabel WheelerAll our employees are free to become or remain members ofthe above-named or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or anyterm or condition of employment against any employeebecauseof membership in or activity on behalf of any labor organization.TYGART SPORTSWEAR COMPANY, ANDMACLAREN SPORTSWEAR CORPORATION,Employer.Dated------------------ By------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. W. G. Stuart Sherman,for the Board.Guthrie, Pierce ,& Blalceney,bylf?IV. S Blalecncy,of Charlotte, N. C, for therespondents.Mr. Pat Mlingarelle,of Fairmont, W Va., for the UnionSTATEMENT OF THE CASEUpon a third amended charge duly filed on September 11, 1946, by District 50,United MineWorkers of America, A. F. L., herein called the Union, the NationalLabor Relations Board,herein called the Board,by theRegional Director for TYGART SPORTSWEAR COMPANY617the Sixth Rsgion (Pittsburgh, Pennsylvania), issued its complaint dated Sep-tember 20, 1946, against Tygart Sportswear Company and MacLaren SportswearCorp., herein jointly called the respondents and individually called Tygart andMacLaren, alleging that the respondents had engaged in and were engaging inunfair labor practices affecting commerce within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaint, together with notice ofhearing thereon, were duly served upon the respondents and the Union.With respect to the unfair labor practices, the complaint, as amended at thehearing, alleged in substance that: (1) on or about October 31, 1945, and atvarious times thereafter, the respondents (a) made statements in which theyadvised, urged and warned their employees to refrain from joining the Union,and which disparaged the Union and discouraged membership and activity therein ;(b) interrogated their employees concerning their affiliation with and activityon behalf of the Union ; and (c) promulgated rules prohibiting union activity andsolicitation of union membership by employees on the respondents' property atall times, including the employees' non-working time; and (2) the respondentslaid off Virginia Hewitt during the periods of November 26, 1945, to February5, 1946, and May 22, 1946, to July 1, 1946, and laid off Mabel Wheeler' and OllieValentine during the periods of November 27, 1945, to January 2, 1946 and Decem-ber 1, 1945, to January 23, 1946, respectively, and discharged or laid off andthereafter refused to reinstate Herbert Weese on November 13, 1945, becausethey joined and assisted the Union and engaged in concerted activities withother employees for the purposes of collective bargaining and other mutual aidand protection.On October 3, 1946, the respondents filed with the RegionalDirector a motion that the complaint be made more specific, which was referredto the undersigned at the commencement of the hearing mentioned immediatelybelow.Pursuant to notice, a hearing was held at Elkins, West Virginia, on October7 to 11, 1946, before the undersigned, the Trial Examiner designated by the ChiefTrial Examiner.The Board and the respondents were represented by counsel,and the Union by a representative, and all participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.At the opening of thehearing, the undersigned denied the respondents' motion that the complaint bemade more specific, and the respondents stated that they had not filed an answerbecause they were awaiting a ruling on the motion.During the hearing, however,the respondents answered orally, denying that they had engaged in unfair laborpractices.During the course of the hearing, counsel for the Board made separatemotions to amend the complaint so that its allegations respecting the periods oflay-off for Virginia Hewitt might be as set out above and so as to include HuldaBray among the persons alleged to have engaged in anti-union activity on behalfof the respondents.Counsel for the respondents objected only to the lattermotion, and both motions were granted by the undersigned.At the close of thehearing, counsel for the Board moved to conform the pleadings to the proof, andthismotion was granted without objectionAfter the introduction of all theevidence, counsel for the Board and the respondents presented oral argumentwhich was included in the transcript of the hearingPursuant to leave grantedat the hearing, on October 23, 1946, counsel for the respondents filed a memo-randum with the undersigned.iMabel Wheeler is MisDelmer JohnsonShe is referred to in the transcript under bothher maiden and married names 618DECISIONSOF NATIONAL LABORRELATIONS BOARDUpon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSThe respondent, Tygart Sportswear Company, is a West Virginia corporation,organized in April 1945, which had its principal office and place of business inElkins,West Virginia.Until January 31, 1946, it was engaged in the manufac-ture, sale, and distribution of sport shirts and similar products.On the lastnamed date, the respondent, MacLaren Sportswear Corporation, a New Yorkcorporation, took over all of the business, assets, and liabilities of Tygart andsince has operated the plant in Elkins, as well as other plants.Certain officersof the two corporations are the same, and their counsel stated at the hearing thatthey "make no point of distinction between the two companies" and that MacLarenassumes all liability for any unfair labor practices of Tygart.During the period from the commencement of operations at the plant in June1945 until the date of the hearing, the respondents purchased raw materialsexceedipg $100,000 in value, of which approximately 50 percent was shipped tothe plant from points outside the State of West Virginia.During the sameperiod the respondents manufactured finished products valued at more than$150,000, of which approximately 75 percent was shipped to points outside WestVirginia.The respondents neither admit nor deny that they are subject to thejurisdiction of the Board, but the undersigned believes that such jurisdiction isbeyond question 2 In fact, in an earlier representation proceeding, MacLarenacknowledged such jurisdiction,' and the undersigned finds that the respondentsare engaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDDistrict 50, United Mine Workers of America, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membership employeesof the respondents.III.THE UNFAIR LABOR PRACTICESA. The chronology of eventsIn late October 1945, several months after operations at the plant had com-menced, various employees became interested in forming a labor organization,and Herbert Weese, one of the complainants, prepared a paper entitled "We theundersigned agree to join and support the U. M W. union." On October 31, thepaper was circulated in the plant, partly during working hours, and 20 employeessigned it.On November 2, various applications for membership in the Union, which hadbeen obtained by Ollie Valentine, another of the complainants, were distributedamong the employees and a number joined the Union. Both Weese and Valentinewere assisted in the distribution of the cards by Mabel Wheeler and VirginiaHewitt, the other two employees who are alleged to have been discriminatedagainst by the respondents.IN. L R B v Schmidt Baking Co, Inc,122 F. (2d) 162 (C. C. A. 4);N. L. R. B. v.Suburban Lumber Company,121 F. (2d) 829 (C C. A. 3) ;N. L. R. B. v. J. L. HudsonCompany,135 F. (2d) 380 (C. C A. 6).8Matter of MacLaren SportswearCorp.,68 N.L. R. B. 406. TYGART SPORTSWEAR COMPANY619On November 7, one of the respondents' supervisors, Cosby Ford, posted by thetime clock in the plant a notice to the employees. The notice, prepared by anoffice girl at Ford's direction and signed by him, stated that the respondents neverwould recognize a labor organization and that, if need be, the operations of therespondents would be moved elsewhere in order to avoid collective bargaining.The notice was removed and destroyed by Ford after it had remained postedseveral hours.'During the evening of November 7, an organizational meeting was held bythe employees to form a local union, herein called the Local. About 60 employeesattended.Weese was elected president ; Valentine, vice president ;Wheeler,recording secretary ; and Hewitt, financial secretary-treasurer. In addition, abargaining committee composed of Mingarelle, the representative of the Union,and Weese, Valentine, and Hewitt was selected to visit the plant for the purposeof conferring with the management.On the following day, November 8, Ford and Weese talked in the plant anda portion of their conversation was participated in by Hulda Bray, a floorlady.6Ford stated to Weese that he was aware of the employees' interest in unioniza-tion and that he understood that Weese had been instrumental in it.Weesereplied merely that if the employees organized, he "wanted to be in on it." Fordthen stated that the respondent MacLaren's employees at another plant hadbecome interested in unionization at one time, that MacLaren had closed thatplant for a few days, and that the employees thereupon terminated their interest.Ford also stated that it was "a waste of time and money for the workers to goin the union," that union officials had used the dues payments of workers to"throw parties," and "that the trouble with" Weese and other "returning vet-erans was that . . . [they] were trying to organize the civilian workers underthe same discipline . . . [they] had in the army."On November 9, Ford made an address to the employees over the plant's loud-speaker system.He said that the employees could sign all the applications for4The respondents acknowledge that Ford posted the notice, but they assert that he wasnot asupervisory employee for whose conduct they are responsibleHe was, they contend,an ordinary employee who opposed the Union and who "thought he was doing what theCompany would like him to do " The record contains much evidence by employees that theyregarded Ford as the "boss" and plant manager, and conflicting evidence by the respondentsthat he was merely a "cutter," a non-supervisory employee whose duties related to the cut-ting of clothThe undersigned has considered this evidence carefully and believes that it isunnecessary to set it forth in detailIt suffices to say that, although Ford was in fact acutter, he was also a supervisory employee who, at the time of his anti-union acts describedherein, exercised substantial functions of managementIt is uncontradicted, for instance,that Ford was regarded by employees as a representative of management and that he wasidentified to them as the person "in charge" by J N Lerner, a retired businessman who isthe father of the respondents' president and who conferred with employees and advisedhis son on operations at the plant It is uncontradicted, too, that Ford addressed em-ployees several times over a loudspeaker system on the subject of production and what wasexpected of them , that Ford participated in the discharge and lay-offs discussed below andthat, by his own admission, lie was given the authority to determine which of two em-ployees should be reinstated after a lay-offIn addition, although Ford denied that hewas a supervisory employee, the record is clear that he was authorized to interview and hireapplicants for employment and that he gave separate affidavits to two representatives ofthe Board in which lie described himself as "Supt and General Manager" and "plant man-ager "Finally, there is the reliable and credible testimony of Weese that the notice ofNovember 7 contained Ford's signature as "manager "6The findings respecting the conversation between Weese and Ford are based upon thereliable testimony of WeeseFord,a witness for the respondents, did not deny the state-merits attributed to him by Weese.Bray, also a witness for the respondents, testified thatshe did not"remember what was said." 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembership in the Union and distribute all the literature they wished, but thatsuch acts would be fruitless because the respondents would move their opera-tions in preference to dealing with the Union Ile stated also that the employeesshould cooperate with the respondents if they appreciated and wished to retaintheir jobs.'On or about the day of this speech, Mabel Wheeler, the Local's newlyelected recording secretary, was sent by a floorlady to the plant's office where Fordawaited her.Ford said to her that he presumed she was interested in the Unionbecause he had seen her in conversation with Valentine, the vice president, thatshe was a good worker, that she should "forget about" the Union because therespondents would not recognize it and it would be unsuccessful, and that herdues payments to the Union would be wasted by its officials. Ford also statedtoWheeler that he could not discharge her because of her union activity, towhich she replied that she was aware of her rights. She stated also that shebelieved that the employees would "gain something'' by unionizing, and the con-versation terminated.'On Saturday, November 10, a non-working day, the Local's bargaining com-mittee went to the plant to confer with Ford. The conferencehad been ar-ranged earlier that day in a telephoneconversation between Ford and Mingarelle,theUnion's representative.Weese, Valentine, and Hewitt, in addition toMingarelle, were present on behalf of the Union.Mingarelle informed Fordthat the committee wished to enter bargaining negotiations, and Ford repliedthat he was without authority to represent the respondents in such matter, thatthe respondents would not recognize the Union, and that they would move theiroperations elsewhere if need be.Mingarelle called to Fords attention theoperations tlsewhere if need be.Mingarelle called to Ford's attention theemployees on the subject of unionization, saying to Ford that such acts wereprohibited by the Act, and Ford replied that he assumed full responsibilitythereforeThe conversation terminated.On November 16, a floorlady directed Valentine to go to the office where Fordwished to see her.Ford asked her whether she had instigated the union ac-tivities, and upon receiving a negative reply, he asked who had done so. Sherefused to divulge the information and he then stated that he knew she was theperson.He refused, however, to state the basis of his knowledge.The con-versation terminated after Ford said that he "didn't see why they [the employees]wanted to start that trouble in the plant" and that "the company would notrecognize the Union, that it would move out before it would [bargain with theUnion]." s9 The findings respecting the address of Ford to the employees are based upon the credibletestimony of witnesses for the Board. Indeed,there is no major conflict as to his remarksThe respondents concede that Ford "tried to break the Union," that he said to the em-ployees that the respondents "will shut this plant down if this Union comes in here," andthe defenses offered by the respondents are consideied belowFord himself testified thathe was opposed to the Union, that he did not "deny any of ' the statements attributed to himby witnesses for the Board, that lie said that he "would like for" the employees to cooperateand "quit so much disturbance and quit distributing papers and pamphlets ." andthat if the employees did not cooperate so that the plant could be operated at a profit therespondents would have no alternative to moving their operations elsewhere.°The findings respecting the conversation between Ford and Wheeler are based upon thereliable testimony of the latterFord did not contradict her in the matter.BThe findings in this paragraph are based upon the reliable testimony of witnesses forthe BoardFord wwas not a credible witness and his testimony is not to be accepted whenin conflict with that of other witnessesIn this instance, Ford testified that lie "probablysaid a whole lot" to the bargaining committee9The findings respecting the con,ersation between Ford and Valentine are based upon thecredible and uncontradicted testimony of Valentine. TYGART SPORTSWEAR COMPANY621On or about November 19, numerous copies of a newspaper published by theUnion were brought into the plant by Wheeler and distributed to the employeesduring the lunch hour.The newspaper contained an article which stated that"Practically every employee of the company is a member of the new local" andthat there had been an application by them for a charter in the Union. In ad-dition, the article contained the names and positions of the four newly electedofficers.As discussed below, Weese was laid off shortly before the circulationof the newspaper, while Hewitt, Valentine, and Wheeler were laid off shortlythereafter, and the Board contends that these lay-offs were motivated by theofficers' union membership and activities.Within approximately 2 months, thethree last named employees were reinstated,but Weese was not returned to work.In early January 1946, after her lay-off, Wheeler called at the plantseekingreinstatement.She talked with Robert G. Thorne, an individual who was iden-tified by Ford as a supervisory employee and by the respondents'counsel as a"time-study man."She received reinstatement after Thorne told her that heunderstood she had "been mixed in some outside activities" which she should not"bring in the plant."On January 22, Valentine returned to the plant pursuantto a notice from the respondents that she should call there if interested in em-ployment.She was interviewed by L. P. Lerner, the respondents' president, andJ.N. Lerner, his father.Ford no longer was employed at the plant. J. N.Lerner said to Valentine that if she wished to belong to the Union she should"be in it on the outside" and that she should not bring application cards or unionliterature into the plant.Valentine denied that she had solicited membershipduring working hours. She commenced work on the following day10During the ensuing months, activity in behalf of the Union continued, and onApril 16, 1946, the Board conducted a hearing in the representation case men-tioned in footnote 3.1iDuring or about that month, the respondents distributedamong their employees copies of a pamphlet entitled "Facts" which dealt withsuch matters as employee benefits, working conditions, rules and regulations,etc.Among such matters is the subject "ATTENTION TO WORK," and, asdiscussed in Section III, B, below,the attorney for the Board asserts that certainportions thereof are in conflict with the Act.The document,in part, is asfollows :ATTENTION TO WORK1.It is necessary that you direct your full attention to the duties as-signed toyou in order that our standard of quality may be obtained and ourorders promptly filled.Other activities that you may be interested in mustbe conducted outside the factory.10The findings respecting the remarks of J N Lerner to Valentine are based upon thereliable testimony of ValentineJ.N Lerner was not a witness. L P Lerner, the son, awitness for the respondents,testified that his father said to Valentine merely that heunderstood that she had"been talking a lot out there [in the plant proper]among thegirls instead of paying attention to" her work,that he wanted"less talking and more work,"and that he was not concerned with her conduct outside the plantThe record leaves nodoubt that Valentine was a leader in the organizational activity and that her conversa-tions with employees often were about the Union.In view of the respondents'conduct asdescribed herein,the clear and convincing testimony of Valentine,and the failure of J. N.Lerner to testify,the undersigned accepts Valentine's testimony and finds accordingly.11Although the record contains a number of facts respecting the representation proceed-ing, it does not contain the date of the hearingJudicial notice is taken thereof. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The following activities are prohibited during working hoursor at anytime on company property,and shall be considered violations of these rulesand grounds for dismissal.a. Soliciting membership in any organization.b.Soliciting funds among employees for any purpose without the writtenpermission of the Superintendent.c.Soliciting votes for any candidate for office or any activity tending todivert the attention of employees from their regular duties. [Emphasissupplied.]On June 14, pursuant to the direction of the Board, an election was conductedamong the employees at the respondents' plant.For several days prior thereto,however, both the Union and the respondents engaged in activity intended toinfluence the vote.The contention of the Board that the respondentsengaged inunfair labor piactices because of their remarks to employees requires a some-what detailed statement of facts, but an identical contention by theBoard, ad-vanced because of certain inaction by the respondents at a time when the Unionwas distributing literature outside the plant, may be disposed of in a footnote'sOn the day preceding the election, and shortly before quitting time, the respond-ents' employees were assembled in the plant by S. R. Lerner, vice president ofthe respondent MacLaren, who read a prepared statement to them. Upon theconclusion of his remarks, copies of the statement were distributedto the em-ployees. It is reproducedin full in"Appendix A,"below.On the day of the election, and shortly prior to the voting, the employees againwere called from their work by S. R. Lerner and assembled in the plant. Refresh-ments wereserved to them, after which they were addressed by James D. Garvey,an industrialengineerwho worked at the respondents'plant for about 2 monthssubsequentto the departure of Ford and who acted as plant manager during aportion of that time.13Garvey asked all employees to vote, telling them that theelection was by secret ballot.He said that the respondents had made plans forimprovements, that if the employees selected the Union the respondents woulddeal with it on all matters and not deal with the employees directly and per-sonally as theretofore, that the plant would remain an open shop in the event the" On June 10,Mingarelle,the Union's representative,was outside the plant distributingliterature.There were remarks between Mingarelle and Allen Wilmouth,a carpenter whoiswithinthe appropriate unit found by the BoardAccording to Mingarelle,Wilmouthmade-uncomplimentary remarks about the Union and John L Lewis at a time when JamesD Garvey,plant manager,Mary Perghtal,floorlady,and various employees were present.Mingarelle testified also thatWilmouth,from a position in the plant,looked out of awindowand waved a hammer over Mingarelle's head,that Wilmouth said thatthe respond-ents would not recognize the Union,that Garveyand Perghtal motioned for Mingarelle"to move on,"and that an office girl said that Mingarelle was wasting his timeGarvey,although a witness,did not testify respecting the incident, and Wilmouth was not a wit-nessPerghtal,a witness for the respondents, testified that Garvey was not at the plantat thetime,and thus there is a conflict in the testimonyThe undersigned will assumearguendothat Garvey was present.According to the Board, the failure of Garvey toremonstrate with Wilmouth was a tacit approval of, or acquiescence in, the acts and con-duct of Wilmouth so as to constitute at violation of Section8 (1) of theAct.The under-signed does not agree.Wilmouth's conduct was no more than a vigorous expression ofopposition to the Union,and he was entitled to so express himself. The respondents couldnot lawfully remonstrate with him.13Unlike the remarks of S. It. Lerner on the preceding day, Garvey spoke from notesrather than from a prepared address,and the findings respecting his address are based uponthe credible testimony of witnesses for the Board.Although Garvey was a witness forthe respondents,called out of order early in the hearing, he was not recalled to testifyrespecting the statements attributed to him. TYGART SPORTSWEAR COMPANY623employees voted for the Union, and that "Whether you belong to the Union or notyou will make the same rate of pay and you will not have to pay any dues."Dur-ing Garvey's addressthe doors to the plant were closedAt its conclusion, thedoors were opened, and the employees went to the polls. A majority voted in favorof the Union.B. Interference, restraint, and cocicionWe have seen above that shortly after the commencement of organizationalactivities,Ford engaged in varied efforts in opposition thereto.For instance,be posted an anti-union notice for the attention of the employees and made aspeech of like content to them over the loudspeaker systemThe employees wereadvised that their organizational efforts were objectionable, that the respond-ents would move the operations elsewhere if they persisted in organizing, andthat they should cooperate with the respondents if they wished to retain theirjobsIn addition, he called three of the Local's officers for personal confer-ences in which he continued his anti-union efforts.We have seen too that Thorne,the time-study man and supervisory employee, told Wheeler upon her reinstate-ment that she should not "bring in the plant" the "outside activities" in whichshe had engaged before her lay-off, that J. N. Lerner told Valentine that sheshould restrict her union activities to times and places outside the plant andthat she should not bring application cards or union literature into the plant,and that during or about April 1946, the respondents announced a rule whichprohibited union activities on the respondents' property at all times.The re-spondents make no contention that the rule, insofar as it prohibited union activityin the plant outside of working hours, was necessary or related reasonably tothe efficient operation of the business.Finally, we have seen that, in an effortto have the employees vote against the Union at the election, S R Lernerdelivered a prepared address and Plant Manager Garvey made extemporaneousremarks to them.In defense, the respondents make various contentions.As to the conduct ofFord, they argue (1) that Ford's superiors, including the respondents' officials,were unaware of his acts until long after their occurrence and that when theinformation finally reached their attention it was of no significance because Fordhad been a non-supervisory employee with the right to engage in union or anti-union activity; (2) that the employees were aware that Ford was not a repre-sentative of management because he informed the Local's bargaining committeeat the meeting on November 10 that he had no authority to engage in negotiationsand that he assumed responsibility for having made the speech and posted thenotice; (3) that Ford's threats and other anti-union remarks were unsuccessfulbecause the employees continued their activity in behalf of the Union and therespondents did not move their operations elsewhere; and (4) that whateverFord may have said and done was offset by the address of S. R. Lerner, attachedhereto as "Appendix A," in which the employees were advised that they werefree to vote for the Union.The undersigned does not believe that the above arguments are meritorious.The record leaves no doubt that Ford was a supervisory employee who exercisedresponsible functions of management and who was held out to the employees bythe respondents as a supervisor, and it is likewise true that Ford discussed theorganizational activities with Superintendent Goldberg, who, notwithstandinghis denials, was well informed in the matterThe undersigned concludes, there-fore, that the respondents took no steps to disavow the conduct of Ford because 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey desired instead to profit by it.Moreover, there was nothing in Ford'sremarks to the Local's bargaining committee which may be construed reason-ably as demonstrating to the employees that Ford was acting, and had acted, asan ordinary employee.He could no more assume complete responsibility for hisanti-union acts, thereby leaving the respondents without liability, than couldany supervisory employee or official of the respondentsToo, it is immaterialwhether Ford's threats were unsuccessful and that the employees some monthslater voted for the Union."Finally, the 'address of S. R. Lerner, rather thanhaving served to offset the much earlier acts and conduct of Ford, which hadnot been disavowed, must be viewed as a part of the respondents' entire courseof conduct, and in such light it is discussed below.The respondents contend that S It. Lerner's address is within the free speechguarantee of the Constitution and, therefore, not violative of the Act.1° The sameissue arises in connection with the address of Plant Manager Garvey. If eachaddress could be considered separate and apart from other conduct by the respond-ents, the contention might be persuasive.But a determination of the issue liesinstead in considering "the totality of . . . [the respondents'] acts and state-ments." u It thus becomes necessary to consider that Garvey spoke to the em-ployees on the day following Lerner's address, and immediately before the electionpolls opened, urging again that the employees vote against the Union.BothLerner and Garvey stated frankly that the plant would remain an open shopin the event the employees voted for the Union. Thus, in effect, the respondentsstated to the employees as an argument against designation of the Unionthat the respondents would not, in good faith, enter into negotiations on thesubject of employment security, a bargainable issue.A threat to violate Section8 (5), when made to induce employees to reject unionization, isipso factoa vio-lation of Section 8 (1)." Moreover, Lerner's address, and that of Garvey, mustbe considered in the light of other and earlier events, namely, Ford's anti-unionconduct, the remari-s of J. N. Lerner to Valentine, the remarks of Thorne toWheeler, and the discriminatory lay-offs and refusal to reinstate discussed below.Under these circumstances, the undersigned finds that neither address wasprivileged 18The respondents concede that the rule which prohibited union activity on therespondents' premises, even though during lunch periods and otherwise on theemployees' time, was in conflict with certain principles established by the Board14Matter of Ciai k Bros Co, Inc.,70 N L.R. B. 802, is authority in support of theundersigned's refusal to receive evidence that certain employees were not actually deterredfrom unionactivity by Ford.'IN. L R. B. v Virginia Electric if Power Company,314 U. S. 469;N. L. R B. v Amer-ican Tube Bending Co,Inc.,134 F(2d) 993(C C. A 2),cert den 320 U S. 768; andthe line of cases followingi1Matter of Clark Bros.Co., Inc,footnote 14; N LR. B. v. Virginia Electric if PowerCompany,footnote 15, where the Court said at page 477 that "conduct, though evidencedIn part by speech,may amount in connection with other circumstances to coercion withinthe meaning of the Act."11 In its most recent pronouncement on the point,the Board decided that such a state-ment as is here under consideration is violative of the Act.Matter of Bergmann's Inc ,71 N L R B. 102018 The coercive nature of the respondents'statements, "as well as the respondent's con-duct as a whole,were not neutralized by the statements interspersed in some of its litera-ture and in the speeches that employees were free to vote as they chose and that therewould be no discrimination."Matter of Clark Bros.Co, Inc.,footnote 14See alsoMatter of Reliance Manufacturing Company, etc.,67 N. LR. B. 515,Matter ofGate CityCotton Mills,70 N LR. B 238 TYGART SPORTSWEAR COMPANY625and the Courts, and they stated during the hearing that the rule would bealtered accordingly."The fact remains, however, that the respondents promul-gated a rule which contravened the Act and that the rule remained in effectuntil the hearing, when the respondents stated that it would be altered.20 Therule is another indication of the respondents' opposition to the Union and beliestheir contention that Thorne's remarks to Wheeler meant only that Wheelershould not let her union activities interfere with her work.Moreover, the ruleprecludes the placing of a similar interpretation upon the remarks of J. N.Lerner to Valentine.21Under all the circumstances, the undersigned finds that the respondents, bythe activities of Ford, Garvey, Thorne, S. R. Lerner and J. N. Lerner, have inter-fered with, restrained, and coreced, and are interfering with, restraining, andcoercing their employees in the exercise of the rights guaranteed in Section 7of the Act.C.Thedvscrlnttnatory lay-offs and refusal to reinstateHerbertWeese began working for the respondents in June 1945 at about thetime operations commenced at the plant.At first he did general repair workand painting, and when production got under way he became a cloth spreader.In the latter capacity he spread cloth on the cutting table, preparatory to itsbeing cut into patterns by Ford.Weese was a capable employee whose work wascomplimented by the respondents, and Ford taught him to operate the cuttingknife.In time, Weese became able to cut cloth unaided.As related above, Weese took a leading part in the organizational activities,having circulated on October 31 the document by which the employees expressedtheir interest in the Union, having distributed union literature and applicationcards, and having become president of the Local at the organizational meetingon November 7. As related also, on November 8 Ford asked Weese about hisinterest in the Union and made remarks designed to deter organizational activity.Another employee who also worked as a cloth spreader was Watson Stark.He had less seniority than Weese and had not become able to operate the cuttingknife.On or about November 13, Ford informed both Weese and Stark that theywere being laid off because of a lack of work and that they would be recalledwhen needed. In 2 days or less, Stark was recalled to work.Ford, a witness for the respondents, testified that within a day or two afterthe lay-offs work again became available for one of the cloth spreaders and thathe wished to recall Weese because Weese's seniority was greater than that ofStark.According to Ford, he telephoned to the rooming house where Weeseresided, learned that Weese was not at home, and told Weese's landlady that he11 SeeRepublic Aviation Corporation v N L. R B.and N. LR B. v. Le Tourneau Co.of Georgia,324 U S 793, 65 S. Ct 982.20The respondents produced evidence that no employee was ever disciplined for aninfraction of the ruleThere is no showing, however, that the rule was violated or notenforced21 It will be recalled that J. N Lerner told Valentine that she should not engage in unionactivities within the plant and that she should not bring union application cards or litera-ture thereinItwill be recalled too that numerous copies of a union newspaper weredistributed within the plant about 2 months before the remarks of Lerner to Valentine,and the record is clear that these newspapers were scattered-on the floor of the plant. Theundersigned believes that an employer is entitled to take reasonable steps to prevent hisplant's being littered with union or other literature and that, under certain circumstances,itmay be appropriate to prohibit the bringing of such literature into the plant. But therespondents do not contend that Lerner's remarks to Valentine were so motivated 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas telephoning to recall Weese to work.Ford testified further that lie recalledStark because he was unable to reach Weese, that the next day Weese came tothe plant and, upon being informed by Ford that he was "too late," replied thathe had obtained other employment and "To hell with it.,, 22The material portions of Ford's testimony are flatly contradicted by Weese andhis landlady.She, Daisy L. Snyder, testified that she knew of Weese's lay-off,that she had no telephone conversation with Ford, and that it was perhaps aweek or 10 days after the lay-off before Weese obtained other employment 28Weese testified that about 4 days after the lay-off he returned to the plant seekingreinstatement, that Stark was at work, that Ford stated merely that he wouldbe recalled when Deeded, that within a week after the first return to the plant,lie returned once more, and that he again was told by Ford that he would berecalled when needed.The Board contends that Weese was laid off or discharged at a time whenthere was work to be done at the cutting table, while the respondents assertthat all cloth in the plant had been cut and that no work remained for Weeseand Stark.The respondents' position is supported in general by the testimonyof both Ford and Superintendent Goldberg, neither a reliable witness, and isweakened somewhat by Ford's statement that new employees were being hiredat the time of Weese's lay-off.Weese testified, however, that he was laid offat the completion of a cutting operation and that he could not remember whetherthere was additional cloth to be cut. In any event, it is unnecessary to detailthe evidence further and to determine whether there was work available for Weeseon November 13. This is so because it is clear that by November 15 there wassuch work and that he was not recalled. The issue, therefore, is whether therespondents failed and refused to reinstate Weese because of his union member-ship and activities.The respondents contend that they gave no consideration to Weese's unionmembership and activities in determining to lay him off,and they contend toothat Ford made an unsuccessful effort to reinstate him.The credible evidenceof Mrs. Snyder that she did not talk with Ford, and the equally credible testi-mony of Weese that he went to the plant twice seeking reinstatement, impelthe conclusion that the respondents made no such effort. Thus, we are con-fronted with the question of why Stark was reinstated in preference to Weeseand of why Ford testified falsely that he talked with Mrs. Snyder.The evidenceleaves no doubt that the respondents wished to be rid of Weese as an employee.First, there is the determined opposition of Ford to the Union; second, there isthe occasion when Ford made anti-union remarks to Weese a week before the22Foi d also testified that there was a shortage of work on the cutting table at the timeof the lay-off of Weese and Stark,that he was told by Frank Goldberg,the general super-intendent of manufacturing at all of the respondent MacLaren's plants, to lay off Weeseand Stark,and that he was told later by Goldberg to reinstate either one he choseFord'stestimony,as pointed out several times herein,is not entitled to credenceHis testimonythat lie was not a supervisory employee and that he did not act as superintendent ormanager of the plant at Elkins is contradicted by the credible evidence and by his ownaffidavits mentioned in footnote 4=Mrs Snyder testified also that there was another tenant, a woman, in her house atthe time, and the respondents sought in cross-examination of Mrs.Snyder to establishthat Ford may have talked over the telephone with that tenantFord's testimony fur-nishes no basis for such a contention,however, since he identified Mrs. Snyder by name,and these is no indication in the record that Ford talked isith the other tenantTheundersigned believes and finds that Foid's testimony about seeking to reach Weese bytelephone is an untruth. TYGART SPORTSWEAR COMPANY627lay-off ; and third, it was known in the plant that Weese was president of theLocal and a leading figure in the organizational activities.Moreover, the re-spondents' contention is supported at best by questionable testimony.Thus,Superintendent Goldberg testified that he was unaware of the union membershipand activity of the four complainants, but the record shows clearly that thosepersons were known throughout the plant as the leaders in the Union and that,prior to the lay-offs of all but Weese, the union newspapers containing an ac-count of the organizational meeting and the selection of officers had been cir-culated among the employees.Too, Goldberg, who by his own testimony had apart in all the lay-offs during late 1945, testified in October 1946 that he did notknow of Ford's speech to the employees over the loudspeaker system until "veryrecently."Ford's testimony, on the other hand, leaves no doubt that he talkedwith Goldberg about the Union. Ford testified that Goldberg told him "to becareful what" he said to the employees, and that, "I think I told Mr. Goldbergabout . . . [the notice posted by the time clock] after I had taken it down."Too, Ford testified that he could not recall whether Goldberg told him thatHewitt, Valentine and Wheeler were "causing too much trouble and disturbancein the plant . . .", but in one of his affidavits Ford swore to such statement.The undersigned finds that the respondents failed and refused to reinstateWeese on November 15 because lie joined the Union and engaged in activitiesin its behalf.OllieValentine,VirginiaHewitt,andMabel Wheelerwere laid off by therespondents during the latter part of November 1945 for periods approximating2 months. The issues are alike in each of the lay-offs, and they will be discussedtogether after preliminary findings concerning the three employees.Valentinecommenced work for the respondents on June 8, 1945, shortly afterthe plant openedShe performed various types of sewing operations, and herwork was complimented by Ford on the occasion when lie discussed the Unionwith her as above mentioned. She was one of the principal organizers of theLocal, having been primarily responsible for bringing the application cards to theemployees, and became vice president of their organization.On November 30, Ford informed Valentine that she was being laid off. Sheinquired as to the reason and lie replied that he did not know, that he had ordersto lay her off. She protested that she had been employed "a long time" andthat she could perform many of the different sewing operations, and he answered,"I don't like it any better than you do, but I had orders to lay you off." On Jan-uary 22, 1946, as related above, Valentine returned to the plant and talked withL. P. Lerner and J. N. Lerner. It was on this occasion that J. N Lerner said toher that if she wished to belong to the Union she should "be in it on the outside"and that she should not bring application cards or union literature into theplant.On the following day, she was reinstated.Hewittcommenced work on June 12, 1945, and also performed several types ofsewing operations. She was recognized as a leader of the employees who favoredunionization, and became the financial secretary-treasurer of the Local.During the period of November 13 to 26, Hewitt was ill and unable to work.On the latter date, she was at the plant ready to work at the usual starting hourwhen Ford told her that there was no work for her and that she would be calledwhen needed. She replied that someone else had been assigned to her machine,and Ford terminated the conversation abruptly by entering the office and slam-ming the door. Two other employees also were told by Ford that they werenot to work that morning, but that they should report at noon, and a floorlady,aware that these two employees were to do so, told Hewitt that she too should 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDreport at that time.Hewitt inquired of the floorlady, "Did you ask Ford?", andthe floorlady thereupon left Hewitt and conferred with Ford. She returned toHewitt to state that Hewitt would be called when needed. The other two em-ployees returned to work on the same day.On January 17, 1946, Hewitt received a letter from Thorne, the time-studyman.The letter advised Hewitt that if she wished reinstatement to go to theplant and confer with Thorne.On January 21, she telephoned the plant andtalked with Superintendent Goldberg, who was then in charge, Thorne havingbeen transferred to another of the respondent MacLaren's plants.Hewitt toldGoldberg that she could not report for work "for a couple of days" because herdaughter was ill, and he replied that there would not be any work availablefor her within 2 days anyhow and that she should call again on January 23.Thereafter, Hewitt telephoned the plant on 3 successive days, seeking reinstate-ment.In approximately 1 week she received a postal card signed by oneWaldman, a foreman at the plant, telling her that if she wished employmentshe should call upon him. She did so and lie offered her reinstatement, tellingher to "forget the past."On February 5, she commenced work again.24Wheelercommenced work on August 30, 1945. She became interested in theorganizationalactivitiesand solicited employees to join the Union. OnNovember 7, she was elected recording secretary of the Local, and as relatedmore fully above, a few days later she was sent to Ford's office where lie ex-pressed opposition to the Union and advised her to "forget about" it. She re-jected his advice.On November 27, Wheeler was laid off by Bobby Wright, a floorlady, whotoldWheeler that there was a shortage of cloth and that additional cloth wouldnot be available until noon of the next day.Two days later, on a Friday,Wheeler reported to the plant and again talked with Wright, who said thatwork might be available for Wheeler at noon of that day.Wheeler went home,became ill, and did not return to the plant that afternoon. She telephoned, how-ever, and reported her illness.During the week-end, Ford called at Wheeler'shome, inquired of Wheeler's mother why she had not been at work, and wasinformed of the illnessFord left word that Wheeler should not return to workuntil notified, and for this reason she did not report for work on the followingMonday.During December, Wheeler called at the plant for her wages. She talkedwith Goldberg, who showed her that there was no cloth on the cutting tablesand who stated that no work was available for her She noticed, however,-"During the period of May 22 to July 1, 1946, Hewitt again was laid off. The Boardattorney contends that shortly before May 22, because of Hewitt's union membership andactivities, the respondents placed hei in a position where she was unable to work effectivelyand where her employment was "so distasteful and uncomfortable" to her that she wasforced to resign on May 22There is a large amount of e idence by numerous witnesseson the issue, but the undersigned believes it is unnecessary to discuss the matter in detail.It suffices to say that on or about May 15, Hewitt was transferred from her place of worknear Valentine.The respondents assert that site was transferred from one production lineto another for reasons of operating efficiency, and there is evidence from which it maybe inferred that Hewitt and Valentine, both officers in the Local, talked too much about theUnionIn any event, the machine to winch Hewitt was transferred was not in as goodcondition as her former machine, and on May 22 it was no longer in operating condition.A mechanic was directed to repair itAt this point Hewitt and Plant Manager Garvevargued at length about where she would be permitted to workThey did not agree andHewitt, wino lost her temper, left the plantThe undersigned does not believe that theevidence supports the contention of the Board's attorney, particularly in hew of Hewitt'sreinstatement slightly more than 1 month later, and it will be recommended that theallegations respecting Hewitt's second lay-off be dismissed TYGART SPORTSWEAR COMPANY629that a "short force" was at work, that one or two persons were doing the typeof sewing operation which she had performed, and that one of those personshad less seniority than she possessed.In late December, Wheeler telephoned the plant and talked with Thorne, thetime-study man and supervisor, who suggested that she visit him at the plant.Within 2 days she did so, and received reinstatement. She was told by Thorne,as related above, that he understood that she had "been mixed in some outsideactivities" which she should not "bring in the plant."The Board asserts that the lay-offs of Valentine, Hewitt, and Wheeler weredue to their union membership and activities. On the other hand, the respondentsassert that they experienced a considerable difficulty in obtaining cloth during theperiods of the lay-off and that there were various operating difficulties incidentto a new plant and inexperienced employees It was necessary, say the respond-ents, to lay off numerous employees from time to time, and good business prac-tices alone were considered in determining whom to lay off. According to therespondents, the decisions to lay off all employees were made by SuperintendentGoldberg and were communicated to the employees by Ford and other persons.In support of their position, Goldberg testified for the respondents that therewas a necessity for lay-offs during November because of a shortage of uncutcloth received at the plant, and he quoted production figures as a basis for histestimony.Goldberg testified also, however, that certain cloth, already cut else-where, was sent to the plant during late 1945 so that the sewing operations couldbe performedThe respondent offered in evidence seven exhibits entitled "OPERATGRS LAID OFFDURING" the pay-roll periods between October 29, 1945, and February 4, 1946, "ONACCOUNT OF LACK OF WORK " Numerous employees are named on the exhibitsand many names appear several times. The respondents' testimony shows, how-ever, that the employees so named were not all laid off because of a lack of work,but that the exhibits also contain the names of employees who were dischargedfor cause, who quit, or who stayed away from work on one or more days of theirown accord.Thus, as the respondents' counsel stated, the plant records showthat certain employees did not work during a pay-roll period, but not the reasonstherefor, and it follows that it is impossible to determine from the exhibits andthe testimony either the shortest or longest period of any lay-off or the numberand identity of the employees affected.Therefore, the exhibits furnish scantsupport for the respondents' contention.Still another weakness in the respondents' defense is the evidence that (luringthe period when they assert that mass lay-offs were dictated by business considera-tions they were still engaged in hiring new employees. The respondents acknowl-edge that during the fall and early winter of 1945-46 they advertised in the localpress for employees, but Superintendent Goldberg testified that it was the re-spondents' purpose merely to interview the applicants, to ascertain their qualifica-tions, and to build a file containing the names and addresses of those applicantswho would be suitable when work became available. Goldberg's testimony is notsupported by that of Ford, however, because Ford testified that "new employeeswere being hired constantly during" November and December 1945.Nor werethe respondents able to support Goldberg's testimony by"their own records sincethey stated at the hearing that "there are no records available which would dis-close" the names and dates of new employees hired during November and Decem-ber 1945.7888S6-49-vol 77-41 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe undersigned is unable to accept the respondents' contentions that Valentine,Hewitt, and Wheeler were laid off purely because of business considerations andthat they were recalledas soon aswork became available for themA number offactors impel this conclusionFirst,these three employees, along with Weese,'were the officers of the Local, and two of them were members of its bargainnigcommittee.Second,the respondents opposed the Union, as evidenced by theactivities of Ford, the remarks of J. N. Lerner and Thorne to Valentine and Hew-itt, respectively, and the speeches of Plant Manager Garvey and S R. Lerner.'Third,the union memberships and activities of these three employees were wellknown to the respondents, who had failed and refused to reinstate Weese becauseof his union membership and activities.Fourth,new employees were being hiredduring the periods of the lay-offs, although the employees named in the complaints'were seeking reinstatement unsuccessfully.Fifth,the record shows clearly thatwork was available for Valentine during the period of her lay-off. Thus, whenValentine was reinstated she noticed that her place of work was being filled, andwas hired 1 month before Valentine's lay-off.Tierney, a witness for the Board,testified without contradiction that after the lay-off of Valentine she was assignedto Valentine's place and type of work, that she complained to her superiors abouther inability to do the work and asked them without success that she be trans-ferred elsewhere, that she finally inquired whether Valentine would return towork and was told by Ford that he did not know, and that her wish to be re-moved from the type of work was granted after the reinstatement of Valentine.Sixth,the record shows also that work was available for Hewitt during the periodof her lay-off.Thus, on November 26, when Hewitt was laid off, she noticed thatanother employee had been assigned to her place of workMoreover,Hewitt hadworked on woolen garments, the cloth for which was sent to the plant afterhavingbeen cut elsewhere, and there is the credible testimony of Not ma Daniels, a wit-ness for the Board, that woolen garments were made during the period of Hewitt'slay-off:Finally,the testimony of Superintendent Goldberg that he wasunawareof the union` membership and activities of the complainants is to be rejected.This is so because,as has been found above, the names of the Local's officers werepublicized in the Union's newspaper, three of those officers were singled out byFord for interrogation about the Union, and Goldberg discussed the Union withFord :6Under all the circumstances, the undersigned finds that the respondentslaid off Valentine, Hewitt, and Wheeler because they joined the Union and en-gaged in activities in its behalf.The undersigned finds that Valentine, Hewitt and Wheeler were laid off andthatWeese was refused reinstatement because of their union membership andactivities and that, by the lay-offs and refusal to reinstate, the respondents haveR5Ford gave to the Board an affidavit in which he stated that he asked Goldberg whythe employees had been selected for lay-off and that Goldberg replied that they were"causing too much trouble and disturbance in the plant,"which Ford knew was a referenceto union activitiesWhen asked as a witness whether he had had such a conversation withGoldberg, Ford replied that lie could not remember.The undersigned is unwilling to findthat Goldberg told Ford that the employees had, been selected for lay-offs for the reasongiven in Ford's affidavitThis unwillingness is based upon the combined factsthat (1) theaffidavit was obtained by the Boardca parte, (2)it is the only evidence of such a state-ment by Goldberg to Ford, and (3) it is not supported by an earlier affidavit which Foldgave to the Board and in which Ford said that, "As far as" lie knew, the employees werelaid off because of slack workNotwithstanding the conclusion reached in this footnote,it is nevertheless true that Ford's affidavits may be considered in determining Ford's posi-tion at the plant, as well as Ford's credibility, and to this extent consideration has beengiven to them. TYGART SPORTSWEAR COMPANY,631discriminated in regard to their hire and tenure of employment, thereby dis-couraging membership in a labor organization.The undersigned finds furtherthat by such lay-offs and refusal to reinstate, the respondents have interferedwith, restrained, and coerced, and are interfering with, restraining, and coercingtheir employees in the exercise of the rights guaranteed in Section 7 of the Act.IV.THEEFFECT OFTHE UNF_111t LABORPRACTICES UPONCOMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondents described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondents have engaged in certain unfair labor prac-tices, the undersigned will recommend that they cease and desist therefrom andthat they take certain affirmative action designed 'to effectuate the" policies ofthe Act.The undersigned has found that the respondents failed and refused to re-instate Herbert Weese, and that they laid off Ollie Valentine, Virginia Hewitt,membership and activities.The undersigned will recommend, therefore, thatthe respondents offer immediate and full reinstatement to Weese to his formeror a substantially equivalent position," without prejudice to his seniority orother rights or privileges, and that they make whole Weese, Valentine, Hewitt andWheeler for any losses of pay they have suffered by reason of the discriminationagainst them by payment to each of them of a sum of money equal to that whichhe or she normally would have earned from the date of such discriminationto the date of the 'offer of reinstatement," less his net_ earnings 2° during saidperiod.The undersigned believes that the respondents' illegal conduct constitutes athreat to the broad rights of employees under the Act.Because of the respond-ents' unlawful conduct and its underlying purposes and tendency, the undersignedis convinced that the unfair labor practices found are persuasively related tothe other unfair labor practices proscribed and that danger of their commissionin the future is to be anticipated from the course of the respondents' conduct inthe past.2°This is especially true because the lay-off of, and the refusal toreinstate, employees for union membership and activity, striking as it does attheir means of livelihood, "goes to the very heart of the Act." '0The preventive26 In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position" is intended to mean "former positionwherever possible, but if such position is no longer in existence, then to a substantiallyequivalent position "SeeMatter of The Chase National Bank of the City of New York,an Juan, Puerto Rico, Branch,65 N L R B 827.2'The respective peuods to be considered in computing the back pay due the three com-plainants who already have been reinstated shall be as follows (a) Valentine, November30. 1945, to January 23, 1946 , (b) Hewitt, November 26, 1945, td February 5, 1946 , and(c)Wheeler, November 27, 1945, to January 2, 1946.28SeeMatter of Crossett Lumber Company,8 N L R B. 440, 497-820N L. R B v Express PublishingCo , 312 U S 426, 61 S. Ct. 69330N. L R. B v Entwistle Manufacturing Company,120 F. (2d) 532, 536 (C. C A 4),enf'g 23 N L R B 1058. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurpose of the Act will be thwarted unless the undersigned's recommendationsare coextensive with the threat. In order, therefore, to make effective the inter-dependent guarantees of Section 7, to prevent a recurrence of unfair laborpractices, and thereby to minimize industrial strife which burdens and obstructscommerce, and thus effectuate the policies of the Act, the undersigned will rec-ommend that the respondents cease and desist from in any manner infringingupon the rights guaranteed in Section'7 of the Act.Since the respondents stated at the hearing that they would alter the rulewhich prohibited union activities upon the premises during non-working time,in order that the rule might be made to conform with the law,31 the undersignedwill not recommend that the respondents alter it.The undersigned will recom-mend, however, that the respondents notify the employees of such alteration.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW1.District 50, United Mine Workers of America, affiliated with the AmericanFederation of Labor, is a labor organization within the meaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of Her-bertWeese, Ollie Valentine, Virginia Hewitt and Mabel Wheeler, and each ofthem, and thereby discouraging membership in a labor organization, the respond-ents have engaged in and are engaging in unfair labor practices within themeaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing their employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the respondents have en-gaged in and are engaging in unfair labor practice.,, within the meaning of Sec-tion 8 (1) of the Act.4.The atoresaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5The respondents have not engaged in unfair labor practices within the mean-ing of Section 8 (3) of the Act by the hay-off of Virginia Hewitt during the periodof May 22 to July 1, 1946.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed hereby recommends that the respondents, Tygart Sportswear Companyand MacLaren Sportswear Corporation, Elkins, West Virginia. their officers,agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in the above-named or any other labor organiza-tion by laying off or refusing to reinstate any of their employees or in any othermanner discriminating in regard to their here or tenure of employment or anyterm or condition of employment ; and(b) In any other manner interfering with, restraining, or coercing their em-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist District 50, United Mine Workers of America, affiliatedwith the American Federation of Labor, or any other labor organization, to bar-gain collectively through representatives of their own choosing, or to engage in11 See footnote 19. TYGART SPORTSWEARCOMPANY633concerted activities for the purpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the Act2.Take the following allirmative action which the undersigned finds will effec-tuate the policies of the Act :(a)Offer to Herbert Weese immediate and full reinstatement to his formeror a substantially equivalent position without prejudice to his seniority or otherrights or privileges in the manner set forth in "The remedy" ;(b)Make whole, in the manner set forth in "The remedy," Herbert Weese,Ollie Valentine, Viiginia Hewitt, and Mabel Wheeler for any losses of pay theyhave suffered by reason of the respondents' discrimination against them;(c)Post at their plant in Elkins, West Virginia, copies of the notice attachedhereto,marked "Appendix B." Copies of said notice, to be furnished by theRegional Director for the Sixth Region, shall, after being duly signed by therespondents' representative, be posted by the respondents immediately upon re-ceipt thereof, and maintained by them for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the respondentsto insure that said notices are not altered, defaced, or covered by any othermaterial, and(d)File with the Regional Director for the Sixth Region within ten (10)days from the date of the receipt of this Intermediate Report, a report in writingsetting forth in detail the manner and form in which the respondents havecomplied with the foregoing recommendationsIt is further recommended that the complaint be dismissed insofar as italleges that the respondents violated Section 8 (3) of the Act by laying offVirginia Hewitt during the period of May 22 to July 1, 1946.It is further recommended that unless on or before ten (10) days from thedate of the receipt of this Intermediate Report, the respondents notify saidRegional Director in writing that they will comply with the foregoing recom-mendations, the National Labor Relations Board issue an order requiring therespondents to take the action aforesaid.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days- from the date of serviceof the order transferring the case to the Board, pursuant to Section 203 38 ofsaid Rules and Regulations, file with the Board, Rochambeau Building, Wash-ington 25, D C, an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding (including rulings upon all motions or objections) ashe relies upon, together with the original and four copies of a brief in supportthereof ; and any party or counsel for the Board may, within the same period,file an original and four copies of it brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty or counsel for the Board filing the same shall serve a copy thereof uponeach of the other parties and shall file a copy with the Regional DirectorProofof service on the other parties of all papers filed with the Board shall be promptlymade as required by Section 203.65.As further provided in said Section 203.39,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from thedate of service of the order transferring the case to the Board.A. BRUCE HUNT,Trial Examiner.Dated April 25, 1947. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX AMEN AND WOMEN OF MACLAREN SPORTSWEAR CORP.-ELKINS, W. VA.You are, I know, aware that an Election is going to be held on Friday, June 14,1946, to determine whether or not you, our employees, wish to be represented bythe United Mine Workers Union, Local 50.I'm sure you Will graciously extend to me the courtesy of listening to a fewsimple statements before you vote on such an important matter.First of all, I urge upon every individual employee to vote ; you are duty boundto cast a ballot, so that the result will represent the will and wishes of as'manyof our people as possible, and not the desires of the few, so I call on every eligibleperson to VOTE ON FRIDAYLet me illustrate in simple language just what I mean.-Let's say we have 125employees; and further, let's say only 50 of them vote; suppose of these 50 only 26vote` for the union or against it; then just these few would control the outcome.Let us not have a minority deciding the election ; that is not the AMERICANWAY. So.-I repeat,-COME IN FULL ATTENDANCE,-AND VorE.Your ballot is a secret,-known only to you and to God. You will get a blankballot; then you go to a private booth,-mark the ballot as your conscience dic-tates ; you then fold it up and drop it into the ballot box ; and that is all.Yousign no papers,-no one knows,-and nobody will ever know how you votedYou may have signed a union card, but you may still vote against the unionLikewise, you may vote for the union even if you haven't signed a union card.-This, I 'repeat, is a FREE ELECTION.BE SURE To VOTE IN ANY EVENT]For some time past, union organizers have been handing out literature, holdingmeetings and, in general, propagandizing you in various ways, asking you to jointhe union.Of course, from them you have heard only one side of the question,and I want to suggest some thoughts which have not been brought out before.You will agree with me that both sides should be heard and full considerationgiven before you make up your minds.What has the organizer told you? That the union will get you better wages,-better conditions?Let's consider these things calmly.The truth is that ourprices are as high, and in some instances higher, than any plant we know of, andwe base this on information and comparison with factories making similar goods.You know that we have to compete with other factories in order to make jobs forall our people. If our product cannot compete with others, then there can be nojobs for any of us.Did you say "WORKING CONDITIONS"? I can assure you that I am working everyday on this matter, and my assistants, too. The building will be greatly improvedshortly.There will be 40 new windows installed, just as soon as the steel millsdeliver the sashI propose to make this an ideal plant; my plans for theseimprovements were laid months ago, without compulsion from anybody.Iwould like to say to you that we value the personal relationship which hasalways existed between the management of this Company and each of youemployees.Up to now you have been free to come to us about any matterwhatever. If the Union wins in the election on June 14th, you will lose thisright which you now have to bargain and to deal with us personally in regardto your wages, working conditions and the like. If the Union wins the elec- TYGART SPORTSWEARCOMPANY635t ion, you will not be permitted to deal with us in such matters yourselves,but only through the Union.If the Union wins in this election, the personal relationship which has existedbetween you and us is going to disappear. If the Union wins, we will dealwith it, but on a purely impersonal basis. And we will no longer deal directlyand individually with you as heretofore-but only through the Union. Thisdoes not mean that we would penalize you or be unfriendly to you. It doesmean that we would cease to deal with you as we have up to now, personallyand individually.We would like to keep our relationship as it has been !We hope you feel the same way about it.I'm sure you have all read the booklet furnished you in which I set forth thevarious privileges this company affords you. I know you appreciate the insuranceplan, hospitalization, paid vacations and paid holidays.And I say to you that Iam happy to have you enjoy these benefits,-and, MARK YOU WELL-IT REQUIREDNO UNION TO GET THESE CONDITIONS FOR YOU, AND IT WON'T REQUIREANY UNIONTO KEEP THEM FOR YOU.I place no blame on anyone, .but it is a fact -that mainly in union shops dodisturbances and strikes occur.And think of the loss of time, and wages lost,-which can never be regained. It is our purpose to give employment to anyonewho seeks it-UNION OR NO UNION.You don't have to join a union to work here,-and you won't have to join a unionto work here.Under union conditions you do not receive the full earnings of your labor; wemay be bound to deduct your union dues from your check and give it to theunion official.If you do not choose to belong to the union, you will get the same wages and thesame courteous treatment as does the person who does belong. There is no dis-tinction to me [sic] made in our usual treatment of fair play for all of our people.A FINAL WORD: COME AND VOTE ON FRIDAY AS YOUR GOOD JUDGMENT DIRECTS. TOCAST YOUR BALLOT IS YOUR SOLEMN DUTY !MMIACLAREN SPORTSWEAR CORP.APPENDIX BNOTICE TO ALT, EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL Nor in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,to join or assist DISTRICT 50, UNITED MINE WORKERS OF AMERICA, affiliatedwith the American Federation of Labor, or any other labor organization, tobargain collectively through representatives of their own choosing, or toengage in concerted activities for the purpose of collective bargaining orother mutual aid or protection.WE HAVE CHANGED the plant rule which prohibited union activities by em-ployees within the plant so that the employees are now free to engage insuch activities on our premises during nonworking hours. 636DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL OFFER to Herbert Weese immediate and full reinstatement to hisformer or a substantially equivalent position without prejudice to anyseniority or other rights or privileges previously enjoyedWE wr L MAKE WHOLE the following employees for any losses of pay theyhave suffered as a result of the discrimination against them :Herbert WeeseOllie ValentineVirginia HewittMabel WheelerAll our employees are free to become or remain members of the above-namedor any other labor organization.We will not discriminate in regard to hire ortenure of employment or any term or condition of employment against any em-ployee because of membership in or activity on behalf of any labor organization.TYGART SPORTSWEARCOMPANY, ANDMAOLAREN SPORTSWEAR CORPORATION,Employer.Dated---------------------------By--------------------------------------(Reprebentative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced, or covered by any other material.